The opinion of the court was delivered by
Bennett, J.
It seems that, in January, 1839, the defendant sold out his place at Westford, and was about to leave the town, and under these circumstances, his wife, b.y his consent, left and came to Bridport, with her two children; and while she and her children remained at that place, the plaintiffs furnished her with goods, on the credit of her husband, to the amount of thirty-four dollars, and the auditor has found the fact that they were necessary for her comfort, and that of her children.
The husband, it is well settled, is liable for necessaries furnished, on his credit, to the wife, while they live apart, as well as when they cohabit, and, especially, in a case where they live apart by his consent. His assent in such cases will be presumed, unless the contrary appears. Chancy on Hus. and Wife, 28. But this case furnishes evidence that the husband intended to furnish his wife and children a support, as he was bound to do by law. He advised her to take a room at Bridport, and furnished her with some trifling things. He also placed in her hands his note for fifty dollars, to be used by her if she found it indispensably necessary. The defendant, also, subsequently, promised to pay the account, though not then advised of the amount. This is evidence of the assent of the husband, and there can be no doubt that, upon the facts reported by the auditor, the plaintiff should •ecover. The judgment of the county court is affirmed.